United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Mateo, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1678
Issued: May 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 27, 2008 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated January 14, 2008 which terminated her benefits. She
also appealed an April 21, 2008 decision denying her request for an oral hearing as untimely.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits for her accepted emotional condition effective January 14, 2008; and
(2) whether the Office properly denied appellant’s request for an oral hearing.
FACTUAL HISTORY
On January 9, 2003 appellant, then a 42-year-old letter carrier, filed an occupational
disease claim alleging that she developed traumatic stress disorder from strict time constraints in

performing her duties as a letter carrier and to disciplinary actions by her supervisors.1 On
August 20, 2004 the Office accepted that appellant developed temporary aggravation of posttraumatic stress disorder and aggravation of major depression, recurrent in partial remission.2
Appellant stopped work on October 18, 2002 and did not return.
On September 29, 2004 the Office requested that Dr. Kenner review job offers made by
the employing establishment on March 3, 2004 for a mail processing clerk and mail handler and
address whether appellant was capable of performing these positions. In an October 3, 2004
report, Dr. Kenner indicated that appellant could return to work in a clerical position but not the
positions set forth in the March 3, 2004 reassignment offer due to the stressful environment.
On December 17, 2004 the employing establishment advised the Office that it had
prepared modified positions for appellant that her treating physician found to be unsuitable. The
employing establishment indicated that no other positions were available. On December 27,
2004 the Office referred appellant for vocational rehabilitation. On April 20, 2005 a
rehabilitation plan was prepared with the objective of obtaining a position as a medical secretary
or patient information clerk.
In a September 26, 2006 report, Dr. Kenner indicated that appellant’s personal problems
and recent separation from her husband made it impossible for her to complete her studies as a
medical secretary. She diagnosed adjustment disorder with mixed anxiety and depressed mood
and post-traumatic stress disorder. Dr. Kenner was not sure when appellant could continue her
studies.
The rehabilitation counselor noted that appellant’s case was in interrupted status as of
November 14, 2006 due to personal issues. She indicated that appellant obtained a part-time
volunteer position as an intern at Mission Neighborhood Health Center starting
November 13, 2006. A December 14, 2006 telephone conference among the rehabilitation
counselor, the rehabilitation specialist and the claims examiner noted that, while appellant did
not complete training due to personal issues, she completed enough training to begin placement
in related work. Appellant began to work 10 hours per week.
In a report dated December 14, 2006, Dr. Kenner opined that appellant could work part
time and endorsed an assisted reemployment plan with appellant’s current employer.

1

Appellant worked for the employing establishment since 1990 as a letter carrier. She noted that, on June 20,
1997, she was sexually assaulted while at Kaiser Permanente, in an incident unrelated to her work. Appellant stated
that her life changed completely after the sexual assault. She was treated by Dr. Jane Kenner, a licensed clinical
psychologist, for post-traumatic stress disorder. On May 4, 2000 Dr. Keener returned appellant to work five hours
per day light duty.
2

The Office referred appellant for a second opinion to Dr. William A. Anderson, a Board-certified psychiatrist,
who opined in reports dated July 16, August 9 and October 24, 2004, that compensable employment factors
aggravated appellant’s preexisting post-traumatic stress disorder and caused a recurrent depression. Dr. Anderson
indicated that appellant’s difficulty in keeping up with the structured demands of her job noting that her timed duties
included casing mail, pulling mail, arranging mail, getting the mail to and from her route and delivering her mail
route and that she was required to stay up to 45 minutes longer than her restrictions allowed in order to meet job
deadlines. He indicated that appellant would be able to return to work in a low stress clerical position.

2

On March 9, 2007 the rehabilitation counselor noted that appellant obtained part-time
work, 20 hours per week, at the Mission Neighborhood Health Center at a salary of $16.83 per
hour. The position was temporary and her job title was outreach coordinator. In an April 24,
2007 telephone conference memorandum with appellant and the rehabilitation counselor, the
Office noted that appellant’s current position as an outreach coordinator was full time; however,
she had only performed in-office duties on a part-time basis. Appellant advised that she was
unable to perform outreach in the community due to her condition but the employer was
committed to finding her another position in the organization.
In a May 4, 2007 work capacity evaluation, Dr. Kenner advised that appellant could not
work eight hours per day due to insomnia and nightmares that caused her to be exhausted. She
noted that appellant reacted with anxiety and poor concentration when asked to perform a new
task. Dr. Kenner opined that appellant could currently work 4 hours per day, 20 hours per week
and anticipated that, by September 4, 2007, she would be able to work 8 hours per day. She
reviewed the job descriptions of an appointment clerk or general clerk which would be suitable if
appellant was unable to continue to work her current job. Dr. Kenner noted that appellant must
work in a job which is low key without too much pressure.
On June 4, 2007 the Office referred appellant to Dr. Donald H. Stanford, a Boardcertified psychiatrist, for a second opinion. In a letter of the same date, appellant was referred
for psychological testing with Dr. Roslyn D. Wright, a clinical psychologist.
In a June 8, 2007 report, Dr. Kenner reiterated that appellant had post-traumatic stress
disorder. She noted that appellant returned to work part time at a health clinic as a volunteer and
became a paid employee in April 2007. Dr. Kenner stated that appellant had poor concentration,
was overwhelmed by multitasking, and had to review her work often and correct mistakes. She
opined that appellant could not work full time in the foreseeable future. Dr. Kenner noted that
appellant’s cumulative experience over the prior 10 years wore her down and reduced her
stamina. She described appellant as traumatized from years of struggle with the employing
establishment, mistreatment on the job in response to her disability and insomnia. Dr. Kenner
opined that requiring appellant to work full time could worsen her condition.
In a June 20, 2007 report, Dr. Wright provided the results of the Minnesota Multiphasic
Personality Inventory 2 and noted that appellant appeared to have depressive disorder and
possible dysthymic disorder or major affective disorder.
In a July 17, 2007 report, Dr. Stanford noted examining appellant on July 12, 2007 and
discussed her work history. Upon examination, appellant was tense and guarded. Dr. Stanford
reported problems with concentration, poor energy level and was stressed by everything. He
advised that appellant reported possible paranoid ideation, as she felt she was being followed,
had nightmares and often felt depressed. Dr. Stanford advised that appellant was not capable of
working full time in a position similar to her current part-time position or that of a general clerk
or appointment clerk. He opined that appellant’s inability to work full time was not the result of
her accepted aggravation of post-traumatic stress disorder or depression. Rather, it was due to
her preexisting underlying post-traumatic stress disorder and possible sleep apnea. Dr. Stanford
diagnosed post-traumatic stress disorder related to the event of 1997 and an abusive marriage.
He also diagnosed a sleep disorder which involved sleep apnea and a related psychiatric

3

diagnosis of breathing-related sleep disorder. Dr. Stanford opined that appellant’s anxieties, fear,
concentration problems, and fatigue were nonindustrial or preexisting. He advised that there
were no work limitations resulting from her accepted disability. Dr. Stanford found that
appellant was restricted to working her present hours and working in what she believed to be a
safe environment. He opined that, with treatment of her possible sleep apnea and further success
in her present occupational endeavor, it was likely appellant could work full time. In a work
capacity evaluation, Dr. Stanford noted that appellant could not work eight hours per day due to
anxiety and possible sleep apnea. He advised that within 12 months appellant could work full
time.
In a supplemental report dated September 10, 2007, Dr. Stanford responded to the
Office’s request for further information.3 He opined that there were several possible
explanations for appellant’s continuing psychiatric symptoms including that her employment
with the employing establishment caused an aggravation of her preexisting post-traumatic stress
disorder and related psychiatric disability. Dr. Stanford noted that a more fundamental
explanation was that appellant’s job at the employing establishment was a passive stage on
which her preexisting psychiatric symptoms and related disability were inevitably manifested.
He found, however, that any contribution to appellant’s psychiatric symptoms by her accepted
post-traumatic stress disorder ceased when appellant left employment. Dr. Stanford opined that
appellant’s job at the employing establishment did not cause an aggravation, temporary or
permanent, of post-traumatic stress disorder. Rather, due to her preexisting post-traumatic stress
disorder, appellant was unable to perform the usual duties of her job. Dr. Stanford noted that
appellant did not have any symptoms or disturbing memories involving her employing
establishment job and opined that any possible aggravation of appellant’s post-traumatic stress
disorder had ceased. He advised that appellant’s continuing psychiatric problems and disabilities
preexisted her job with the employing establishment and were now manifested on the passive
stage of her present employment. Dr. Stanford reviewed the psychological testing performed on
June 18, 2007 and opined that it showed dysthymic or major depressive disorder along with
paranoid personality disorder. He advised that the testing was relevant to the question of an
aggravation of post-traumatic stress disorder in that post-traumatic stress disorder was not
predicted. Dr. Stanford opined that the absence of a predicted post-traumatic stress disorder in
appellant’s psychological testing supported that her post-traumatic stress disorder was only
temporarily and not permanently aggravated by her job at the employing establishment.
On November 15, 2007 the Office proposed to terminate compensation benefits. In a
letter dated December 12, 2007, appellant reiterated her allegations of workplace harassment and
indicated that her claim was based on an aggravation of her disability due to the harassment and
mockery of her supervisors. She noted having continued nightmares, fears of being followed,
anxiety at not being able to finish a task and being startled easily. Appellant disputed
Dr. Stanford’s findings and asserted that he ignored her work history.
By decision dated January 14, 2008, the Office terminated appellant’s compensation
benefits effective January 20, 2008. It found that the weight of the medical evidence established
3

In an August 14, 2007 letter, the Office asked Dr. Stanford to further explain his opinion on the cause of
appellant’s continuing condition.

4

that appellant had no continuing psychiatric disability resulting from her accepted employment
condition.
In an appeal request form dated and postmarked February 14, 2008, appellant requested
an oral hearing before an Office hearing representative. In an accompanying statement, she
requested additional time to submit documentation from her physicians.
By decision dated April 21, 2008, the Office denied appellant’s request for an oral
hearing. It found that the request was not timely filed. The Office also considered the matter in
relation to the issues involved and further denied the request for the reason that the issues in this
case could be addressed by requesting reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.4 After it has determined that an employee has disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the
employment.5 The right to medical benefits for an accepted condition is not limited to the period
of entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that a claimant no longer has residuals of an employment-related condition, which
requires further medical treatment.6
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for temporary aggravation of post-traumatic stress
disorder and aggravation of major depression, recurrent in partial remission. Dr. Kenner,
appellant’s treating clinical psychologist, submitted reports advising that appellant remained
partially disabled due to her employment-related conditions.
The Office referred appellant to Dr. Stanford, a psychiatrist, for a second opinion. In a
July 17, 2007 report, Dr. Stanford noted examining appellant and diagnosed post-traumatic stress
disorder related to the 1997 nonwork-related assault, an abusive marriage and sleep apnea. He
reported that appellant’s anxieties, fear, concentration problems and fatigue were nonindustrial
or preexisting conditions. Dr. Stanford noted that appellant was not capable of working full time
but explained that this was not the result of her accepted conditions of aggravation of posttraumatic stress disorder or major depression but was due to her preexisting underlying posttraumatic stress disorder and sleep apnea. He indicated that there were no work limitations
resulting from appellant’s accepted work condition, which had ceased. In a work capacity
evaluation, Dr. Stanford noted that appellant could not work eight hours per day due to anxiety
and possible sleep apnea but could return to full-time work within 12 months.
4

Gewin C. Hawkins, 52 ECAB 242 (2001).

5

Mary A. Lowe, 52 ECAB 223 (2001).

6

Id.; Leonard M. Burger, 51 ECAB 369 (2000).

5

In a September 10, 2007 supplemental report, Dr. Stanford opined that any employment
contribution to appellant’s psychiatric symptoms ceased when she left her job. He noted that
appellant did not have any symptoms or disturbing memories involving her job at the employing
establishment that any aggravation of her post-traumatic stress disorder ceased. Dr. Stanford
opined that appellant’s job at the employing establishment did not cause an ongoing aggravation
of post-traumatic stress disorder. Due to her preexisting post-traumatic stress disorder, appellant
was unable to perform the usual duties of her job. Dr. Stanford advised that appellant’s
continuing psychiatric problems were due her underlying emotional conditions and were now
manifesting themselves on the passive stage of her present employment. He advised that
psychological testing indicated that post-traumatic stress disorder was not predicted. The
absence of a predicted post-traumatic stress disorder in appellant’s psychological testing further
supported that her post-traumatic stress disorder was only temporarily and not permanently
aggravated by her employing establishment job.
Appellant submitted reports from Dr. Kenner, including a work capacity evaluation dated
May 4, 2007 noted that appellant could only work four hours daily and could possibly work full
time in the future. Likewise, in a report dated June 8, 2007, Dr. Kenner diagnosed posttraumatic stress disorder. She noted that appellant returned to work part time at a health clinic on
November 13, 2006. Dr. Kenner opined that appellant was not now and was not going to be
capable of working full time in the foreseeable future because of poor concentration, being
overwhelmed by having to multitask, low stamina, trauma from her years of struggle with the
employing establishment, mistreatment on the job and insomnia. However, her reports do not
specifically explain the reasons why any continuing psychiatric condition, disability or
restrictions were causally related to the accepted employment injury.7 For example, Dr. Kenner
failed to explain how appellant’s inability to work full time, her poor concentration, inability to
multitask and low stamina resulted from the accepted employment conditions.
The Board finds that the opinion of Dr. Stanford represents the weight of the evidence
and establishes that appellant’s work-related conditions have resolved. Dr. Stanford indicated
that appellant did not have residuals from her accepted condition and explained why appellant’s
continuing work restrictions were attributable to her preexisting conditions. There is no reasoned
contemporaneous medical evidence supporting appellant’s claim for continuing disability and
residuals.
For these reasons, the Office met its burden of proof in terminating appellant’s benefits
for the accepted temporary aggravation of post-traumatic stress disorder and aggravation of
major depression.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that “a
claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on request
made within 30 days after the date of the issuance of the decision, to a hearing on his claim
7

See Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

6

before a representative of the Secretary.”8 Sections 10.617 and 10.618 of the federal regulations
implementing this section of the Act provide that a claimant shall be afforded a choice of an oral
hearing or a review of the written record by a representative of the Secretary.9 Although there is
no right to a review of the written record or an oral hearing if not requested within the 30-day
time period, the Office may within its discretionary powers grant or deny appellant’s request and
must exercise its discretion.10 The Office’s procedures concerning untimely requests for
hearings and review of the written record are found in the Federal (FECA) Procedure Manual,
which provides:
“If the claimant is not entitled to a hearing or review (i.e., the request was
untimely, the claim was previously reconsidered, etc.), [the Office] will determine
whether a discretionary hearing or review should be granted and, if not, will so
advise the claimant, explaining the reasons.”11
ANALYSIS -- ISSUE 2
Appellant requested a hearing in an appeal request form and in a letter dated
February 14, 2008. Section 10.616 of the federal regulations provide: “The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.”12 The case record contains a copy of the
envelope which is also postmarked February 14, 2008. The postmark on the envelope,
February 14, 2008, is more than 30 days from issuance of the January 14, 2008 decision.
Therefore, the Board finds that appellant’s request for review of the written record was not
timely. The 30-day time period for determining the timeliness of appellant’s request for a review
of the written record commences on the first day following the issuance of the Office’s
decision.13 As the Office’s decision was issued on January 14, 2008, the 30-day period for
requesting a review of the written record began to run on January 15, 2008 and the last or 30th
day was February 13, 2008. Since appellant’s request for a review of the written record was
postmarked February 14, 2008, it was untimely as it fell on the 31st day after the issuance of the
Office’s decision. Accordingly, appellant was not entitled to a review of the written record as a
matter of right.
While the Office also has the discretionary power to grant a hearing or review of the
written record when a claimant is not entitled to a hearing or review as a matter of right, the
Office, in its April 21, 2008 decision, properly exercised its discretion by stating that it had
considered the matter in relation to the issue involved and had denied appellant’s request for a
8

5 U.S.C. § 8124(b)(1).

9

20 C.F.R. §§ 10.616, 10.617.

10

Delmont L. Thompson, 51 ECAB 155 (1999); Eddie Franklin, 51 ECAB 223 (1999).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.4 (b)(3) (October 1992).
12

20 C.F.R. § 10.616.

13

See Donna A. Christley, 41 ECAB 90, 91 (1989). See also John B. Montoya, 43 ECAB 1148, 1151-52 (1992).

7

oral hearing on the basis that the case could be resolved by submitting additional evidence to the
Office in a reconsideration request. The Board has held that, as the only limitation on the
Office’s authority is reasonableness, abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logic and probable deduction from established facts.14 In the present case, the evidence
does not indicate that the Office committed any act in connection with its denial of appellant’s
request for an oral hearing, which could be found to be an abuse of discretion. For these reasons,
the Office properly denied appellant’s request for an oral hearing under section 8124 of the Act.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate benefits effective
January 20, 2008. The Board further finds that the Office properly denied appellant’s request for
a review of the written record as untimely.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 21 and January 14, 2008 are affirmed.
Issued: May 12, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Samuel R. Johnson, 51 ECAB 612 (2000).

8

